03/07/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0325



                             No. DA 21-0325

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

AUSTIN ALLEN MILLARD,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 13, 2022, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                       March 7 2022